--------------------------------------------------------------------------------

Exhibit 10.11
 
4 First American Way
Santa Ana, CA 92707
 
Direct 714.250.5899
Fax  714.250.6915
corelogic.com





June 9, 2010


Mr. Anand Nallathambi
CoreLogic, Inc.
4 First American Way
Santa Ana, California, 92707


Dear Anand:


As you know, The First American Corporation (“First American”) distributed all
of the shares of common stock of First American Financial Corporation to the
shareholders of First American (the “Spin-Off”).  Following the Spin-Off, First
American changed its name to CoreLogic, Inc. (“CoreLogic”), and CoreLogic will
continue to operate the information solutions business of First American,
including the business carried on by First Advantage Corporation (“First
Advantage”).


In connection with the Spin-Off, you became the President and Chief Executive
Officer of CoreLogic.  Accordingly, First Advantage and CoreLogic propose to
enter into an Assignment and Assumption Agreement in the form attached as
Exhibit A to this letter, to assign your Employment Agreement, dated August 10,
2009 (the “Employment Agreement”), from First Advantage to CoreLogic effective
immediately.


All references to the “Company” in the Employment Agreement will now be treated
as references to CoreLogic, except where the context clearly requires
otherwise.   In addition, CoreLogic wishes to clarify the operation of certain
provisions of the Employment Agreement following the Spin-Off.  Notwithstanding
anything to the contrary in the Employment Agreement, following the Spin-Off:


·  
Your “Base Salary” for purposes of the Employment Agreement will be at an annual
rate of $750,000, reflecting the base salary the Compensation Committee
established for you in March of this year.



·  
Your principal place of employment will change from the San Diego, California
metropolitan area to the Santa Ana, California metropolitan area.

 
 
·  
“Good Reason” will not be triggered by the relocation of your principal place of
employment to the Santa Ana, California metropolitan area, or by any change in
your position, authority or responsibilities occurring as a result of, and in
connection with, the Spin-Off.



·  
For purposes of the Employment Agreement, any references to a Change in Control
will mean a “Change of Control” as defined in any Change in Control or similar
agreement that may be in effect from time to time between you and CoreLogic.



·  
The address for you to provide any notices or other communications provided for
in the Employment Agreement to CoreLogic will be:  CoreLogic, Inc., 4 First
American Way, Santa Ana, California 92707, Attention: Office of General
Counsel/Chief Legal Officer.


 
 

--------------------------------------------------------------------------------

 
 
 
Anand Nallathambi
June 9, 2010
Page 2




Except as provided in this letter agreement, the Employment Agreement will
continue in effect in accordance with its terms following the Spin-Off.  This
letter agreement may not be amended other than by a written agreement executed
by both you and CoreLogic.  This letter agreement may be executed by you and
CoreLogic in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same
agreement. Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.


If this letter agreement accurately sets forth our agreement with respect to the
foregoing matters, please sign below.





  CORELOGIC, INC.          
 
By:
/s/ Parker S. Kennedy       Name:  Parker Kennedy        Title:  Executive
Chairman           






ACCEPTED AND AGREED:




Anand K.
Nallathambi                                                                           
Anand K. Nallathambi
 



--------------------------------------------------------------------------------